Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Tyler Boschert on 11/16/2021.
The application has been amended as follows: 
Claim 16 has been amended as follows:Line 2: The limitation of “movable handles” has been replaced with --handles--.Line 2: The limitation of “movable foot pedals” has been replaced with --foot pedals--.Line 3: The limitation of “movable handles” has been replaced with --handles--.Line 3-4: The limitation of “movable foot pedals” has been replaced with --foot pedals--.
Claim 17 has been amended as follows:Line 2: The limitation of “movable handles” has been replaced with --handles--.Line 2: The limitation of “movable foot pedals” has been replaced with --foot pedals--.
Claim 18 has been amended as follows:Line 2: The limitation of “movable handles” has been replaced with --handles--.Line 2: The limitation of “movable foot pedals” has been replaced with --foot pedals--.
Claim 19 has been amended as follows:Line 1-2: The limitation of “movable handle” has been replaced with --handle--.Line 2: The limitation of “movable foot pedal” has been replaced with --foot pedal--.Line 3: The limitation of “movable handle” has been replaced with --handle--.Line 3-4: The limitation of “movable foot pedal” has been replaced with --foot pedal--.
Claim 20 has been amended as follows:Line 2: The limitation of “movable handle” has been replaced with --handle--.Line 2: The limitation of “movable foot pedal” has been replaced with --foot pedal--.Line 3: The limitation of “movable handle” has been replaced with --handle--.Line 3: The limitation of “movable foot pedal” has been replaced with --foot pedal--.Lines 4-5: The limitation of “first movable handle” and “second movable handle” has been replaced with --first handle-- and --second handle--.Lines 4-5: The limitation of “first movable foot pedal” and “second movable foot pedal” has been replaced with --first foot pedal-- and --second foot pedal--.
The following is an examiner’s statement of reasons for allowance: Liao Lai (US 20190009129), Young (US 20170157445), and Chang  (US 5203751) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a base support frame configured to contact a floor or ground surface; a first elongate upright having a first end and a second end, wherein the first end is rigidly connected to the base support frame; a crossbar having a first end and a second end, wherein a middle, central, or intermediate portion of the crossbar is rigidly connected to the second end of the first elongate upright; a second elongate upright having a first end and a second end, wherein the first end of the second elongate upright is rigidly connected to the first end of the crossbar such that the first elongate upright and the second elongate upright are in substantially parallel planes on opposing vertical sides of the crossbar; a third elongate upright having a first end and a second end, wherein the first end of the third elongate upright is rigidly connected to the second end of the crossbar such that the first elongate upright and the third elongate upright are in substantially parallel planes on opposing vertical sides of the crossbar; first and second movable and adjustable foot pedals, operatively engaged with opposing lateral sides of the first elongate upright to enable reciprocating linear movement along .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784